Citation Nr: 0940594	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-16 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hyperextended left 
wrist.

2.  Entitlement to service connection for tendonitis, left 
knee.

3.  Entitlement to service connection for residuals of a left 
hemopneumothorax (claimed as a punctured lung).



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1988 to June 
1988, September 1990 to May 1991, and May 2006 to May 2007.  
The Veteran had additional reserve service.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran appeared and testified at a personal hearing in 
August 2009 before the undersigned Veterans Law Judge sitting 
in St. Petersburg, Florida.  A transcript of the hearing is 
contained in the record.

The issue of service connection for tendonitis of the left 
knee is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  The evidence contained in the claims file indicates that 
the Veteran does not have a current diagnosis of a left wrist 
disability.

2.  The evidence contained in the claims file indicates that 
the Veteran's in-service left pneumothorax healed without a 
residual respiratory disability, but manifests with residual 
scarring from chest tube insertions. 




CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a left wrist disability are not met.  38 U.S.C.A. §§ 101, 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.303 
(2009). 

2.  Left chest scarring as a residual of a left pneumothorax 
was incurred in service.  38 U.S.C.A. §§ 101, 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

The RO provided preadjudication notice to the Veteran in a 
June 2007 letter regarding what information and evidence is 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran, and the types of evidence that will be obtained 
by VA.  The letter also advised the Veteran regarding 
disability ratings and effective dates.  The claim was last 
adjudicated in April 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, service personnel records, private 
treatment records, VA examination reports, and a hearing 
transcript.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran has 
been an active participant in the claims process by providing 
evidence and argument in support of his claim.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the veteran.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess 
at 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21), (24); 38 C.F.R. § 3.6(a), (d) (2008).  ACDUTRA 
includes full-time duty performed for training purposes by 
members of the Reserves. 38 C.F.R. § 3.6(c) (2009).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A.  Left Wrist

In May 2007 the Veteran filed a claim for service connection 
for a "hyper-extended, broken" left wrist, and indicated 
that the injury occurred in December 1990.  He also noted 
that he had never been treated by a facility or physician for 
the injury. 

The Veteran submitted a June 2007 statement where he noted 
that he was an active member of the Army National Guard.  He 
also noted that he injured his left wrist when he fell out of 
a five ton truck and used his arms to break his fall.  He 
noted that his wrist tendons had not healed since the injury 
and that his wrist will "lock up" on occasion.  He also 
noted that the injury occurred in Saudi Arabia and that he 
did not seek treatment for it at the time it occurred.

Contained in the claims folder is a DD Form 2807-1 report of 
medical history that was filled out and signed by the Veteran 
in July 2004.  On the report the Veteran indicated that he 
did had never had and did not currently have a painful wrist, 
impaired use of his arms, swollen or painful joints, or 
broken bones.  The Veteran did note other conditions on the 
report, such as allergies and a prior history of chicken pox, 
indicating that he did read and respond accurately to the 
form.

In September 2007 the Veteran was afforded a VA examination 
of his left wrist joint.  The Veteran again noted that he had 
fallen backwards off of a 5 ton truck and landed on his 
wrists in 1991, but that he did not seek medical attention 
through a military medical provider.  He noted that he was 
seen by a friend who was a chiropractor, and was informed 
that he had a hyperextension injury.  The Veteran noted that 
he self treated with over-the-counter pain medications.  The 
examiner noted that no assistive devices were used, that 
there was no occupational or daily activities affected.  The 
examiner also noted that there was no crepitus, deformity, 
erythema, effusion, instability or tenderness.  The wrist had 
flexion from 0-75 without pain, dorsiflexion from 0-65 with 
pain at 60, ulnar deviation from 0-35 with no pain, and 
radial deviation from 0-25 with no pain.  The examiner noted 
there was no additional range of motion loss due to pain, 
weakness, fatigue, incoordination or lack of endurance 
following repetitive use.  X-rays were taken of the wrist and 
were negative.  The impression was listed as left wrist pain 
with no clinical evidence of disease.

The Veteran testified at an August 2009 Travel Board hearing 
that when he was serving in the Gulf War, during troop 
movement into Iraq he fell backwards and broke his left 
wrist.  The Veteran stated that he thinks he broke his wrist 
at that time, and that he had friends who were physicians who 
x-rayed his wrist throughout the years.  He stated that the 
VA examiner did not note a broken wrist because it was 20 
years later and the wrist had healed.  However, then the 
Veteran stated that his wrist healed incorrectly, and that he 
had also hyperextended his left wrist.  The Veteran continued 
to testify that he was still in the Army National Guard and 
that he is employed as a police officer.  He then stated that 
he takes Ibuprofen for the pain, but that some days his left 
wrist is too weak to lift a gallon container of milk.  The 
Veteran indicated he did not document his wrist injury 
because it was not something that soldiers were advised to 
do.

Though the Veteran testified that he broke his wrist in 1991, 
the Veteran as a layperson is not qualified to render an 
opinion as to medical diagnoses or causation in matters which 
require medical expertise.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence 
to testify as to symptoms but not to provide medical 
diagnosis); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  While a compound or significant fracture is 
something that could be observed by a lay person, the Veteran 
has not described such.  Rather, he described a 
hyperextension injury for which he did not seek treatment, 
suggesting that a fracture was not readily apparent and that 
the diagnosis of any wrist disorder resulting from such an 
injury would require medical examination and radiographic 
studies to identify.  In any event, current x-rays were 
negative and did not show a history of an "incorrectly 
healed" wrist injury.  The results of such an examination 
and testing are more probative as to the existence of a wrist 
disability than the Veteran's lay opinion.  The Veteran was 
also provided with VCAA notice, which directed him to submit 
any medical evidence he had of a wrist injury, however no 
prior x-rays (reported as being taken by physician friends) 
were provided, and the Veteran has conceded that he has never 
received treatment for the condition.

Regardless, following examination of the Veteran, the 
examiner's impression was that the Veteran had left wrist 
pain with no clinical evidence of disease.  Pain alone 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, 
and vacated and remanded in part, Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, in the 
absence of medical evidence of a chronic pathological process 
associated with the Veteran's current left wrist complaints, 
there is no reasonable basis to establish service connection. 

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Left hemopneumothorax

In May 2007 the Veteran filed a claim for service connection 
for a "punctured lung" and indicated that his lung 
collapsed after a June 15, 2005 injury.  He also noted he was 
treated at Shands Hospital in Jacksonville, Florida.

The Veteran submitted a June 2007 statement where he noted 
that he had a "punctured collapsed lung" injury during an 
Airborne Training exercise where he jumped from a 34-foot 
tower and collided with a "boom box."

June 2005 Shands Hospital records show that the Veteran 
presented to the hospital with a traumatic pneumohemothorax 
and was hospitalized from June 15th to June 22nd.  The Veteran 
reported sliding down a wire on a training platform and being 
hit by a train on his way down and landing on his left chest.  
A chest tube was inserted on day one of his hospital stay and 
on day two there was audible friction rub and chest pain.  On 
day five of his stay his chest tube was removed; however, 
there was still evidence of a left pneumothorax after the 
chest tube pull so a chest tube was reinserted.  By June 22, 
2005 there was no evidence of a pneumothorax after the chest 
tube was pulled and the Veteran was discharged.  Procedures 
noted during hospitalization were left tube thoracostomy 
times two.

In a June 2005 Memorandum the Army established a line of duty 
status for the injury, noting that it occurred during a 
period of military training.

The Veteran was afforded a VA examination in September 2007, 
where the examiner noted that in June 2005 the Veteran 
suffered from a hemothorax.  The examiner noted that the 
Veteran was injured filming a training video and that he was 
treated at Shands hospital for a left pneumothorax.  The 
examiner also noted the Veteran had to have chest tube 
reinsertion but ultimately had no evidence of pneumothorax 
after the chest tube was removed.  Subjectively, the Veteran 
denied chest pain, dyspnea, cough, hemoptysis or chronic 
fatigue.  The Veteran had no history of asthma and reported 
no current treatment.  The Veteran also reported that he had 
not had an exacerbation requiring hospitalization or any 
emergency room visits for respiratory illnesses.  The 
Veteran's pulmonary function tests were normal.  On physical 
examination the Veteran's chest was clear to auscultation.  
The Veteran was also noted to have a small, healed, nontender 
left-sided chest scar.  The history noted that the chest 
scars had not broken down or ulcerated.  It was also noted 
that there was no functional limitation secondary to the 
scars, and the Veteran denied pain associated with the scars.  
The examiner diagnosed the Veteran with status post 
pneumothorax with no current evidence of disease and residual 
chest tube scar, left chest.

During his August 2009 testimony the Veteran noted that he 
was seeking service connection for the scars that were a 
byproduct of his chest tube insertions, and that he was not 
having any other problems with regards to his previous 
pneumothorax.  He also noted that the scars on his chest made 
it look as though he had been bitten by a shark.

As the medical evidence shows that the Veteran was treated 
for a left pneumothorax with chest tube insertion and 
reinsertion, and the VA examination noted left chest 
scarring, service connection for residuals of a left 
pneumothorax is warranted.  


ORDER

Entitlement to service connection for a left wrist disability 
is denied.

Entitlement to service connection for scarring of the left 
chest as a residual of a left pneumothorax is granted.


REMAND

Unfortunately, a remand is required in regards to the 
Veteran's claim for service connection for left knee 
tendonitis.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.

The Veteran filed a claim for service connection for 
"tendonitis/osteoarthritis" of the left knee in May 2007, 
and noted that he had a painful knee joint.  He indicated 
that this injury or pain began in January 1990.

The Veteran submitted a June 2007 statement in support of his 
claim where he noted that his claim for his left knee is due 
to a strained felling on the inner tendon of his knee.  He 
also noted that he reported the injury at Ft. Benning in 
Georgia in November of 2004 and was put on profile during 
active duty training.

The Veteran was afforded a VA examination in September 2007 
where the Veteran noted that he was seen by a military 
medical provider for problems with his left knee in 1988, and 
that he was diagnosed with "overuse."  The Veteran's 
subjective complaints were of pain and swelling that occurred 
monthly.  X-rays of the left knee were negative.  The 
examiner diagnosed the Veteran with a left knee sprain.

Though the Veteran's claims file contains service treatment 
records, the records date only from 2004 to 2009.  The 
Veteran also served on active duty from February 1988 to June 
1988 and from September 1990 to May 1991, and had additional 
unconfirmed reserve service with the Army Reserve or National 
Guard since 1985.  As the Veteran has a currently diagnosed 
left knee disability and claims that he was treated by 
military medical personnel, on remand a search for service 
records prior to 2004 should be made.  If records of an 
injury during service or service training are found, the 
Veteran should be scheduled for a VA examination for a nexus 
opinion.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care providers 
who treated him for his left knee 
complaints since service.  After securing 
the necessary release, the RO/AMC should 
obtain any identified records which are not 
duplicates of those contained in the claims 
file.

2.  Attempt to obtain, through official 
sources, service treatment records for the 
Veteran's active duty and Reserve/National 
Guard duty for periods prior to 2004.  If 
such records are located and reflect a 
left knee injury during a reserve period, 
verification of ACDUTRA or INACDUTRA for 
that date should be attempted.  If records 
are shown to be unavailable after 
appropriate attempts to obtain them have 
been made, a determination as to whether 
additional attempts would be futile should 
be noted in the claims file and the 
Veteran should be notified of such.

3.  If, and only if, service records or 
other evidence establish that a left knee 
injury occurred during active duty, 
ACDUTRA, or INACDUTRA, then the Veteran 
should be afforded a VA examination with 
claims file review, to obtain a nexus 
opinion as to whether any current left 
knee condition is related to service.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record.  
If the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


